  Case 14-81629      Doc 55       Filed 02/21/19 Entered 02/21/19 10:26:35           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ANGELA C. PAGEL                       §       Case No. 14-81629
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/22/2014.

       2) The plan was confirmed on 08/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          03/06/2015.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 11/02/2018, 01/10/2019.

       5) The case was completed on 12/13/2018.

       6) Number of months from filing or conversion to last payment: 54.

       7) Number of months case was pending: 56.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $20,565.00.

       10) Amount of unsecured claims discharged without full payment: $3,330.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81629      Doc 55       Filed 02/21/19 Entered 02/21/19 10:26:35         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 40,281.56
      Less amount refunded to debtor(s)                         $ 0.00
NET RECEIPTS                                                                      $ 40,281.56



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 3,114.17
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 7,114.17

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed         Paid        Paid
ATTORNEY GARY C FLANDERS            Lgl      4,000.00   4,000.00       4,000.00    4,000.00        0.00
JPMORGAN CHASE BANK NA              Sec      1,400.00   1,337.58       1,337.58    1,337.58       71.67
WELLS FARGO BANK NA                 Sec          0.00   1,380.67       1,380.67    1,380.67        0.00
INTERNAL REVENUE SERVICE            Pri          0.00   2,056.24       2,056.24    2,056.24        0.00
INTERNAL REVENUE SERVICE            Uns          0.00      27.37          27.37       27.37        0.00
BAXTER CREDIT UNION                 Uns      3,300.00   3,326.84       3,326.84    3,326.84        0.00
BAXTER CREDIT UNION                 Uns      4,800.00   4,919.39       4,919.39    4,919.39        0.00
BAXTER CREDIT UNION                 Uns        750.00     774.54         774.54      774.54        0.00
BILL ME LATER                       Uns        140.00        NA             NA         0.00        0.00
PORTFOLIO RECOVERY                  Uns        980.00     979.49         979.49      979.49        0.00
PORTFOLIO RECOVERY                  Uns      1,400.00   1,450.37       1,450.37    1,450.37        0.00
CHASE AMAZON                        Uns        440.00        NA             NA         0.00        0.00
CHASE DISNEY                        Uns      1,700.00        NA             NA         0.00        0.00
ALTAIR OH XIII, LLC                 Uns      4,900.00   4,910.17       4,910.17    4,910.17        0.00
DEKALB                              Uns        560.00        NA             NA         0.00        0.00
US DEPT OF EDUCATION                Uns      1,600.00   1,621.56       1,621.56    1,621.56        0.00
QUANTUM3 GROUP LLC as agent for     Uns        480.00     509.62         509.62      509.62        0.00
BECKET & LEE LLP                    Uns        250.00     288.28         288.28      288.28        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-81629      Doc 55       Filed 02/21/19 Entered 02/21/19 10:26:35    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
QUANTUM3 GROUP LLC as agent for     Uns        270.00     194.88     194.88     194.88       0.00
MERCY HEALTH SYSTEM                 Uns         60.00        NA         NA        0.00       0.00
PNC BANK,, NATIONAL                 Uns      1,400.00   1,477.95   1,477.95   1,477.95       0.00
PROPONENT MEDICAL GROUP             Uns        430.00        NA         NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        160.00     187.91     187.91     187.91       0.00
PORTFOLIO RECOVERY                  Uns      4,500.00   4,586.99   4,586.99   4,586.99       0.00
WELLS FARGO CARD SERVICES           Uns      3,000.00   3,065.87   3,065.87   3,065.87       0.00
ROGER PAGEL                         Uns          0.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81629      Doc 55       Filed 02/21/19 Entered 02/21/19 10:26:35     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 1,337.58       $ 1,337.58             $ 71.67
      All Other Secured                         $ 1,380.67       $ 1,380.67              $ 0.00
TOTAL SECURED:                                  $ 2,718.25       $ 2,718.25             $ 71.67

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                      $ 2,056.24       $ 2,056.24                $ 0.00
TOTAL PRIORITY:                                 $ 2,056.24       $ 2,056.24                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 28,321.23      $ 28,321.23                $ 0.00



Disbursements:

       Expenses of Administration               $ 7,114.17
       Disbursements to Creditors              $ 33,167.39

TOTAL DISBURSEMENTS:                                            $ 40,281.56




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81629        Doc 55      Filed 02/21/19 Entered 02/21/19 10:26:35               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
